349 S.W.3d 449 (2011)
Vincent McFADDEN, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95333.
Missouri Court of Appeals, Eastern District, Division Five.
August 16, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied September 15, 2011.
Application for Transfer Denied October 25, 2011.
William J. Swift, Assistant Public Defender, Office of the Missouri Public Defender, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Jayne T. Woods, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before: KURT S. ODENWALD, C.J., ROBERT G. DOWD, JR., J. and GARY P. KRAMER, Sp. J.

ORDER
PER CURIAM.
Vincent McFadden (McFadden) appeals from the motion court's judgment, following an evidentiary hearing, denying of his Rule 29.15 motion for post-conviction relief. This Court affirmed McFadden's convictions in State v. McFadden, 193 S.W.Sd 305 (Mo.App. E.D.2006). On appeal, McFadden claims that the motion court erred when it denied his post-conviction claims that his counsel was ineffective for (1) linking a defense at trial to his gang affiliation, (2) failing to object to State's cross-examination and argument regarding his gang tattoos, (3) failing to object to closing argument wherein the State argued that the safety of the Pine Lawn depended upon the jury convicting McFadden, (4) failing to object to argument that the State's witnesses did not have a motive to falsely accuse McFadden, (5) failing to object to the prosecutor's opening statement that events occurred near a school, (6) failing to object to prosecutor's statement that his discretion to bring charges against McFadden evidenced the merit of those charges, (7) failing to object to, and request a mistrial after witness inferred that McFadden had murdered the witness' cousin, (8) failing to object to prosecutor's statement that the jury must convict unless they believed all of the State's witnesses were lying, (9) failing to object to State's preemptory strikes of two African American jurors, and (10) failing to object to State's questions and arguments surrounding McFadden invoking his Miranda rights. McFadden reasserts several of the same factual allegations as the basis for separate claims of prosecutorial conduct. Finding no clear error in the motion court's rulings, we affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be *450 without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b)(2).